 Case 2:19-cv-10150-DML-DRG ECF No. 1 filed 01/15/19                   PageID.1    Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN MICHIGAN


SHANITA GILES,

       Plaintiff,
                                                            Case No.
v.
                                                            Hon.
R1 RCM INC.,

       Defendant.


Batey Law Firm, PLLC
SCOTT P. BATEY (P54711)
Attorney for Plaintiff
30200 Telegraph Road, Suite 400
Bingham Farms, Michigan 48025
(248) 540-6800-telephone
(248) 540-6814-fax
sbatey@bateylaw.com

                               COMPLAINT AND JURY DEMAND

       NOW COMES, Plaintiff, Shanita Giles (hereinafter “Plaintiff”), by and through her

attorney’s, Scott P. Batey and the Batey Law Firm, PLLC, and for her Complaint against

Defendant states as follows:

       1.       Plaintiff, Shanita Giles, is a resident of the Township of West Bloomfield, County

of Oakland and State of Michigan.

       2.       Defendant, R1 RCM Inc. (hereinafter “R1 RCM”) is a foreign corporation whose

resident agent is The Corporation Company and whose resident address is 40600 Ann Arbor

Road E, Suite 201, Plymouth, Michigan 48170, and who is duly authorized to do business in the

State of Michigan.

       3.       The events producing the original injury occurred in the County of Wayne, State

of Michigan and Jurisdiction and venue are proper in the United States District Court for the

Eastern District of Michigan pursuant to 28 U.S.C. § 1391(b) & (c).
 Case 2:19-cv-10150-DML-DRG ECF No. 1 filed 01/15/19                      PageID.2   Page 2 of 8



       4.      The amount in controversy exceeds $75,000.00, exclusive of interest and costs,

and jurisdiction and venue is otherwise proper in this Court.

       5.      Plaintiff brings this action for damages stemming from the acts and/or omissions

of Defendant constituting harassment, discrimination, adverse employment action and wrongful

termination which resulted in emotional and economic damages to the Plaintiff in violation of the

Family and Medical Leave Act (“FMLA”).

                                    GENERAL ALLEGATIONS

       6.      Plaintiff incorporates by reference paragraphs 1 through 5 of the Complaint as

though fully set forth herein.

       7.      Plaintiff, Shanita Giles, is a female who began her employment with the R1 RCM

in January, 2017 in Senior Operations.

       8.      In January, 2018 Plaintiff was approved for intermittent FMLA leave to provide

medical care for her daughter who suffered from asthma.

       9.      Asthma is a serious medical condition under the FMLA and a disability under the

Americans with Disabilities Act (“ADA”) and Plaintiff exercised her approved FMLA leave to care

for her daughter when needed.

       10.     Plaintiff was also associated with a person suffering from a disability under the

ADA as a result of her daughter having a disability under the ADA.

       11.     In May 2018 Plaintiff’s direct supervisor began to make derogatory comments

about Plaintiff’s FMLA leave and micro managing Plaintiff’s FMLA leave.

       12.     Plaintiff complained to upper management that her immediate supervisor was

attempting to interfere with her FMLA leave and was creating a hostile work environment for

Plaintiff because Plaintiff was on FMLA and associated with someone with a disability.

       13.     In response to Plaintiff’s complaints that her supervisor was attempting to

interfere in her use of FMLA leave and creating a hostile work environment due to her

daughter’s disability, Plaintiff’s supervisor began to retaliate against her.


                                                   2
 Case 2:19-cv-10150-DML-DRG ECF No. 1 filed 01/15/19                  PageID.3     Page 3 of 8



        14.     In September, 2018 Plaintiff was assigned a new supervisor and a new manager.

        15.     Plaintiff’s new manager immediately began interrogating her about her FMLA

leave and her daughter’s disability attempting to interfere with Plaintiff’s use of intermittent

FMLA leave.

        16.     To further intimidate Plaintiff on her use of FMLA leave, Plaintiff’s new manager

and supervisor conducted an elaborate audit of Plaintiff’s FMLA leave by making a big

production about it with Plaintiff.

        17.     In November 2018 Plaintiff exhausted her FMLA leave and requested that she be

accommodated for her daughter’s disability under the ADA by being allowed to assist in her

daughter’s medical treatment.

        18.     Plaintiff was protected under the American with Disabilities Act by being

associated with someone with a Disability.

        19.     Defendant denied Plaintiff’s request for an accommodation under the ADA and

told her that “our attendance policy is very subjective” and they were not going to give her any

accommodations to care for her daughter.

        20.     On November 14, 2018 Plaintiff told management, including her supervisor and

manager that she was filing a complaint with the Michigan Department of Civil Rights and the

EEOC for Defendant’s violation of the Family Medical Leave Act.

        21.     The Michigan Department of Civil Rights and EEOC are public bodies under the

Michigan Whistleblower’s Protection Act.

        22.     On November 14, 2018 Plaintiff was suspended for threatening to go to the

Michigan Department of Civil Rights and EEOC.

        23.     During the time period in question, Defendant was Plaintiff’s employer and

Plaintiff was its employee within the meaning of Title VII of Civil Rights Act of 1964, and the

Michigan Elliott-Larsen Civil Rights Act, MCLA §37.2101, et seq. Moreover, Defendant, R1




                                                3
 Case 2:19-cv-10150-DML-DRG ECF No. 1 filed 01/15/19                    PageID.4     Page 4 of 8



RCM is responsible for all acts committed by its agents, representatives and employees within

the scope of their employment.

        24.     At all times relevant, Plaintiff was acting as an employee.

        25.     Defendant, through their agents, representatives and employees, were

predisposed to discriminate against Plaintiff on the basis of her daughter’s disability and acted in

accordance with that predisposition.

        26.     Defendants’ actions were intentional, or were carried out with reckless

indifference to Plaintiff’s rights and sensibilities.

        27.     Plaintiff has filed a Charge of Discrimination under the ADA with the Michigan

Department of Civil Rights and will amend her Complaint when a Right to Sue letter is issued by

the EEOC or the Michigan Department of Civil Rights.

                                             COUNT I
                                      VIOLATION OF THE FMLA

        28.     Plaintiff incorporates by reference paragraphs 1 through 27 of the Complaint as

though fully set forth herein.

        29.     R1 RCM was Plaintiff’s “employer” within the meaning of the FMLA.

        30.     Plaintiff requested and was given the impression she was approved for

intermittent medical leaves which were protected under FMLA and which were approved by the

Employer.

        31.     Defendant violated the FMLA by harassing, discriminating against, and/or

retaliating, including termination against the Plaintiff in significant part because she exercised

rights under the FMLA, by terminating Plaintiff.

        32.     As a direct and proximate result, Plaintiff has sustained damages including, but

not limited to loss of income and attorney fees.

        WHEREFORE, Plaintiff respectfully requests judgment in her favor and against

Defendant in an amount in excess of $75,000.00, plus exemplary damages, together with costs,



                                                        4
 Case 2:19-cv-10150-DML-DRG ECF No. 1 filed 01/15/19                  PageID.5     Page 5 of 8



interest, attorney fees and punitive/treble damages as allowed by statute and any other relief

this Honorable Court deems appropriate.

                                           COUNT II
                      DISCRIMINATION IN VIOLATION OF 29 U.S.C. § 2614(a)(1)

        33.     Plaintiff incorporates by reference paragraphs 1 through 32 of the Complaint as

though fully set forth herein.

        34.     R1 RCM was Plaintiff’s “employer” within the meaning of the 29 U.S.C. §

2614(a)(1).

        35.     “Employers cannot use the taking of FMLA leave as a negative factor in

employment actions, such as hiring, promotions or disciplinary actions”, including termination.

        36.     Plaintiff engaged in activity protected by the FMLA when she requested and was

given the impression she was approved for FMLA leave.

        37.     The FMLA leaves were approved by Defendant.

        38.     Defendant took adverse action against Plaintiff by terminating her after she

returned from FMLA leave.

        39.     As a result of Plaintiff asserting her right to a FMLA leave, she was subjected to

adverse employment action including termination.

        40.     As a direct and proximate result, Plaintiff has sustained damages including, but

not limited to the following:

                 a.       Loss of income;

                 b.       Loss of fringe benefits;

                 c.       Emotional pain and suffering;

                 d.       Severe mental anguish and distress;

                 e.       Embarrassment and humiliation;

                 f.       Loss of earnings and other employment benefits; and

                 g.       Costs and attorney fees.



                                                     5
 Case 2:19-cv-10150-DML-DRG ECF No. 1 filed 01/15/19                    PageID.6      Page 6 of 8



       WHEREFORE, Plaintiff respectfully requests judgment in her favor and against

Defendant in an amount in excess of $75,000.00, plus exemplary/treble damages, together with

costs, interest and attorney fees and any other relief this Honorable Court deems appropriate.

                                     COUNT III
             VIOLATION OF MICHIGAN’S WHISTLEBLOWERS’ PROTECTION ACT

       41.      Plaintiff incorporates by reference paragraphs 1 through 40 as though fully set

forth herein.

       42.      At all times, Plaintiff was an employee and Defendant was her employer covered

by and within the meaning of the Whistleblowers’ Protection Act, MCLA 15.361, et seq., MSA

17.428(1), et seq.

       43.      Plaintiff was engaging in a protected activity when she informed Defendant that

she intended on reporting a violation or suspected violation of a law to the Michigan Department

of Civil Rights and the EEOC.

       44.      Defendant violated the Whistleblowers’ Protection Act when it discriminated

against Plaintiff regarding the terms, conditions and privileges of her employment by retaliating

against her and terminating her because she threatened to report a violation or suspected

violation of a law, regulation, or rule of the State of Michigan and/or the United States of

America, and opposed practices made illegal by the laws, regulations and rules of the State of

Michigan and/or the United States of America.

       45.      Defendant’s actions were intentional.

       46.      As a direct and proximate cause of Defendant’s unlawful actions against Plaintiff,

Plaintiff sustained, and will sustain in the future, injuries and damages, including, but not limited

to, loss of earnings; loss of career opportunities; mental and emotional distress; loss of

reputation and esteem in the community; and loss of the ordinary pleasures of everyday life,

including the opportunity to pursue gainful occupation of choice.




                                                 6
 Case 2:19-cv-10150-DML-DRG ECF No. 1 filed 01/15/19                     PageID.7    Page 7 of 8



        WHEREFORE, Plaintiff respectfully requests judgment in her favor and against

Defendant in an amount in excess of $75,000.00, plus exemplary damages, together with costs,

interest, attorney fees and punitive damages as allowed by statute and any other relief this

Honorable Court deems appropriate.

                                           COUNT IV
                                          RETALIATION

       47.     Plaintiff incorporates by reference paragraphs 1 through 46 of the Complaint as

though fully set forth herein.

       48.     Defendant is an “employer” as defined in the Michigan Elliott-Larsen Civil Rights

Act, MCL 37.1101 et seq.

       49.     Plaintiff engaged in a protected activity by filing a Complaint against Defendant

as she was seeking to enforce her statutory rights to be free from discrimination and retaliation

in the workplace due to her daughter’s disability.

       50.     Defendant knew that Plaintiff was engaging in a protected activity.

       51.     As a direct result of Plaintiff engaging in the above-referenced protected activity,

Defendant has retaliated against Plaintiff.

       52.     Plaintiff’s complaints of harassment and discrimination were a significant factor in

Defendant’s retaliating against her, creating a hostile work environment and terminating her.

       53.     Because of the unlawful conduct of Defendant, and as a proximate result of such

conduct, Plaintiff has suffered damages, including humiliation, embarrassment, outrage, mental

anguish and anxiety, emotional distress, loss of self-esteem, loss of earnings and other

employment benefits, and a loss of capacity for the enjoyment of life.

       WHEREFORE, Plaintiff respectfully requests judgment in her favor and against

Defendant in an amount in excess of $75,000.00, plus exemplary damages, together with costs,

interest and attorney fees and any other relief this Honorable Court deems appropriate.




                                                 7
 Case 2:19-cv-10150-DML-DRG ECF No. 1 filed 01/15/19               PageID.8     Page 8 of 8



                                               Respectfully submitted,

                                               BATEY LAW FIRM, P.L.L.C.

                                           BY: /s/Scott P. Batey
                                              SCOTT P. BATEY (P54711)
                                              Attorney for Plaintiff
                                              30200 Telegraph Road, Suite 400
                                              Bingham Farms, MI 48025
                                              (248) 540-6800
                                              sbatey@bateylaw.com

Dated: January 15, 2019



                                DEMAND FOR JURY TRIAL

       NOW COMES Plaintiff, Shanita Giles, by and through her attorney’s, Scott P. Batey and

the Batey Law Firm, PLLC, and hereby demands a trial by jury on all issued allowed by law.


                                               Respectfully submitted,

                                               BATEY LAW FIRM, P.L.L.C.

                                           BY: /s/Scott P. Batey
                                              SCOTT P. BATEY (P54711)
                                              Attorney for Plaintiff
                                              30200 Telegraph Road, Suite 400
                                              Bingham Farms, MI 48025
                                              (248) 540-6800
                                              sbatey@bateylaw.com

Dated: January 15, 2019




                                              8
